Lamar, J.
The defendant offered to plead guilty of the offense •of larceny from the person, contending that, under the decisions of this court in Fannin v. State, 66 Ga. 167, and Spencer v. State, 106 Ga. 692, he could not properly be convicted of robbery. A comparison of these two cases with the common-law authorities and the Penal Code may be instructive, as the question presented by this record is one of constant recurrence. In the Fannin case it appeared “ that the defendant slipped his hand into a lady’s outside pocket and furtively took therefrom a purse of money. Before "he got the purse entirely out, she felt the hand and tried to seize it, but the thief had succeeded and the purse was gone. In extracting hand and purse the pocket was torn, and when the lady turned she saw the thief looking unconcernedly at the houses on "Whitehall street. She rushed upon him and caught him by the coat, which, in his struggle to escape, was torn and left in her possession.” It was there held that “ The criminal deed was consummated when the purse was taken from the lady.” The fact that the pocket was torn in the effort to get the furtive hand out was not sufficient to show such open force and violence as to make the crime robbery. The attempt and intent were private; his purpose was to take the purse privately and without her knowledge. The pocket was torn in the effort to escape, rather than as a means of effecting the crime. In the Spencer case a lady was holding her purse loosely, when her attention was diverted by the thief, who suddenly snatched the purse from her hand, without intimidation, and without resistance on her part or injury of any sort to her person. According to Jones v. Commonwealth (Ky.), 57 L. R. A. 432, even this was robbery. Bobbery is defined in our Penal ■Code, §151, as “the wrongful, fraudulent, and violent taking -of money, goods, or chattels from the person of another by force or intimidation, without the consent of the owner.” And “any sort of secret, sudden, or wrongful taking from the person with the *322intent to steal, without using intimidation or open force and Violence, shall be ” larceny from the person, “ though some small force be used by the thief to possess himself of the property : provided* there be no resistance by the owner, or injury to his person* and all the circumstances of the case show that the thing was taken not so much against as without the consent of the owner.”' Penal Code, § 177. . Where a purse is held in the hand ever so-lightly, some force must be exerted in order to snatch it from the owner, and some force must be used in order to withdraw a purse from the pocket; and it is this slight force that is referred to in the Penal Code, § 177. Anything beyond this slight and necessary exertion puts the offense in the domain of robbery. If the article is attached to the person or to the clothes so as to create resistance* and in spite thereof the article is taken, the element of force is present, and the offense of robbery is committed, if the other facts, concur.
A brief review of leading cases from other jurisdictions where the common law has been applied may serve to illustrate the meaning of force and violence as an element of robbery. In Hex Lapier, discussed in 2 East, P. C. 557 (s. c. 1 Leach, C. C. 320),. the force and violence were held to be sufficient to constitute the crime of robbery, where an earring was snatched from the ear of a lady so that it bled. In Eex v. Moore, “ to snatch a diamond pin from the headdress of a lady with such force as to remove it, with part of the hair, from the place in which it was fixed ” was held to be “a sufficient violence to constitute robbery.” 1 Leach, C. C. 335. Eex v. Mason, 1 Leach, C. C. 418, was a case where the accused “laid violent hold of the seals and chain of the prosecutor’s gold watch, and succeeded in pulling the watch out of his fob. The watch was fastened by a steel chain, which went round his neck, and which prevented the prisoner from immediately taking the watch; but by pulling and two or three jerks he broke the steel chain, and then made off with the watch.” It was there ruled that “ snatching an article from a man will constitute robbery, if it is so attached to his person or clothes as to afford resistance; ”' that while there was no injury to the person, as in Lapier’s case* yet, as force was necessary to separate from the person the thing stolen, it was robbery. It appeared in State v. Broderick, 59 Mo. 318, “ that defendant, coming unexpectedly upon the prosecutor* *323snatched his watch-chain with such violence as to tear it away from the button-hole.” The force and violence used were held sufficient to characterize the crime as robbery. So in State v. McCune, 5 R. I. 1, where the prisoner, while walking in the street by night with a stranger, for the pretended purpose of guiding him to a livery-stable, suddenly seized the watch of the stranger, which was in his pocket, with violence enough to break a silk ribbon watch-guard, half an inch wide, about his neck, exclaiming, “ I will have your watch,” it was held to be robbery, though the person robbed could not swear that he feared anything except the loss' of his watch. For a very full treatment of the subject see Jones v. Com., 57 L. R. A. 432, and note. In the present case the evidence shows that the article was so attached us to afford considerable resistance; the violence necessary to secure the purse was sufficient to break a steel chain, and inflicted injury on the person robbed. Here there was open force and violence, resistance by the owner, and injury to the person; so that it could not have been merely larceny; from the person, but was robbery. The verdict was right.

Jv,dgment affirmed.


By five Justices.